DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are presented for examination.

Priority
The claim for priority from US Provisional 62/876,291 filed on 19 July 2019 is duly noted.

Specification
The disclosure is objected to because of the following informalities: In [0056]: a colored chart is referenced.  See MPEP § 608.02.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See [0021], [0029].
Appropriate correction is required.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  

In claim 1, lines 23-24: “the probability” lacks antecedent basis;
In claim 10, line 19: “the probability” lacks antecedent basis.
Claims 11-18 are objected to as being dependent upon an objected base claim.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 207 (Figure 2); 307 (Figure 3); 401, 412 (Figure 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signal collection unit capable of collecting…; a missing signal imputation unit capable of imputing …; a lagged signal selection unit capable of selecting…; a concept drift analysis unit capable of identifying…; a ground truth repository unit capable of processing and storing…; a train forecasting model unit capable of training…  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “a signal collection unit capable of collecting…; a missing signal imputation unit capable of imputing …; a lagged signal selection unit capable of selecting…; a concept drift analysis unit capable of identifying…; a ground truth repository unit capable of processing and storing…; a train forecasting model unit capable of training…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not further describe corresponding structure for the collection unit, imputation unit, selection unit, analysis unit, repository unit, or forecasting model unit. Therefore, claim 1 and dependent claims 2-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art of record (such as Wang et al. (US Patent 9,948,663 B1 and Wang hereinafter)) teaches providing a processor configured to execute program logic embodied in a non-transitory computer-readable medium (col. 16, lines 41-49), comprising: collecting a plurality of predictive signals to a target entity for a specific cyberattack type of interest (col. 5, lines 36-40); optionally, imputing a value for missing values of the collected signals (col. 10, lines 21-27); providing selected ground truth data related to the specific attack type of interest for the target entity (col. 4, line 62 – col. 5, line 9); Bellis et al. (US 2020/0401704 A1 and Bellis hereinafter) teaches training a forecasting model to generate a trained forecasting model (claim 1, lines 1-12; 0087, lines 1-7; 0089, lines 1-10; 0090, lines 6-10);  and generating the probability of the specific attack type of interest against the target entity by inputting the second set of signals into the trained forecasting model (claim 1, lines 9-14), none of the prior art of record alone or in combination teaches selecting a set of relevant non-redundant signals from the collected or collected signals supplemented with imputed signals to create lagged signals; identifying from the lagged signals relevant data chunks to form a custom training set of signals; training a forecasting model using the custom training set of signals together with the selected ground truth data related to the specific attack type of interest for the target entity to generate a trained forecasting model; providing a second set of signals of the same type of signals as the custom training set of signals; and generating the probability of the specific attack type of interest against the target entity by inputting the second set of signals into the trained forecasting model.
The closest prior art made of record are:
Wang discloses a system and method for predicting security threat attacks.
Bellis discloses a system and method for exploit prediction based on machine learning.

It is noted that claim 1 discloses “a signal collection unit capable of collecting…” and does not explicitly disclose a signal collection unit performing the collecting (and similarly with the imputation unit, selection unit, analysis unit, repository unit, and forecasting model unit). Therefore, the steps that the units are capable of performing have little patentable weight. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmed et al. (US 2017/0230399 A1) discloses a system and method for forecasting and classifying cyber attacks using neural embeddings migration.
Ahmed et al. (US Patent 10,554,680 B3) discloses a system and method for forecasting and classifying cyber-attacks using analytical data based neural embeddings.
Crabtree et al. (WO 2019/050557 A1) discloses a system and method for cybersecurity profile generated using a simulation engine.
Ren et al. (CN 113660225 A1) discloses a system and method for network attack event prediction based on time sequence point.
Sakakibara et al. (WO 2014112185 A1) discloses a system and method for attack analysis.
Torii et al. (US Patent 7,412,721 B3) discloses a system and method for managing information.
Yun et al. (US Patent 8,839,440 B2) discloses a system and method for forecasting security threat level of network.
Yun et al. (US Patent 8,191,149 B2) discloses a system and method for predicting cyber threat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431